Case 1:18-cv-01562-LMB-MSN Document 136 Filed 03/31/20 Page 1 of 2 PageID# 686



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  (Alexandria Division)

                                                    )
 BENJAMIN VIENT,                                    )
                                                    )
               Plaintiff,                           )
                                                    )
               v.                                   )      No.: 1:18-CV-1562 LMB/MSN
                                                    )
 GANNETT CO., INC.,                                 )
                                                    )
               Defendant.                           )
                                                    )

                       NOTICE OF WAIVER OF ORAL ARGUMENT

        PLEASE TAKE NOTICE that Defendant Gannett Co., Inc. (“Gannett”), pursuant to

 Local Rule 7, hereby waives oral argument as to its Motion to Enforce Settlement Agreement,

 and submits such Motion to be decided upon the briefs.

 DATED: March 31, 2020                              Respectfully submitted,

                                                           /s/Laurin H. Mills
                                                    Laurin H. Mills (Va. Bar No. 79848)
                                                    Samek | Werther | Mills LLC
                                                    2000 Duke Street, Suite 300
                                                    Alexandria, VA 22314
                                                    703.547.4693
                                                    Fax 703.547.4694
                                                    laurin@samek-law.com
                                                    Counsel for Gannett Co., Inc.
Case 1:18-cv-01562-LMB-MSN Document 136 Filed 03/31/20 Page 2 of 2 PageID# 687



                                 CERTIFICATE OF SERVICE

        I certify that on March 31, 2020, I served a copy of the foregoing via e-mail and first-

 class mail upon:

               Benjamin Vient
               217 West 18th Street, #238
               New York, NY 10011
               (212) 924-0165
               bvient@outlook.com
               Pro Se Plaintiff
                                                                    /s/
                                                      Laurin H. Mills




                                                 2
